           Case 1:17-cv-00864-JPO Document 48 Filed 10/15/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARTURO BAIDAL,
                                 Plaintiff,
                                                                    17-CV-864 (JPO)
                      -v-
                                                                         ORDER
 CONCORD MANAGEMENT OF NY
 LLC, et al.,
                  Defendants.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 47-1.) The proposed settlement involves $45,000 to be allocated to Plaintiff

Arturo Baidal in connection with his FLSA claims. (Id.) One-third of the settlement sum will be

collected in attorney’s fees and costs. (Dkt. No. 47-1.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 47-1 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: October 15, 2018
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
